Case 8:18-Cr-OO491-WF.]-AAS Document 1 Filed 10/18/18 Page 1 of 6 Page|D 1

FELEF:H

      

kw UNITED sTATEs DISTRICT coURT FM \, ny
2ng UCT \8
MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION stems us cramer couRr
1 mch ct maon
M`UDL§€:E:L.§A FLomuA

UNITED STATES OF AMERICA

V' CASE N()_%‘-\?»c.r»l-Hl,‘r`.. o?,_AAS
l8 U.S.C. § 922(g)(1)
RICHARD MORMAN 26 U.S.C. § 5841

26 U.S.C. § 586l(d),(f)
26 U.S.C. § 5871
]NDICTMENT
The Grand Jury charges:
QQU_N_MN_E_
On or about December 19, 2017, in the Middle District of Florida, the
defendant,
RICHARD MORMAN,
having been previously convicted in any court of a crime punishable by
imprisonment for a term exceeding one year, including:
l. Burglary of a Conveyance, on or about February 26, 2008; and
2. Possession of Oxycodone, on or about May 24, 2010,
did knowingly possess, in and affecting interstate and foreign commerce, a
firearm and ammunition, that is, a shotgun, a .38-caliber revolver, and 97

rounds of ammunition

 

Case 8:18-Cr-OO491-WF.]-AAS Document 1 Filed 10/18/18 Page 2 of 6 Page|D 2

In violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).
COUNT TWO .
On or about January 31, 2018, in the Middle District of Florida, the
defendant,
RICHARD MORMAN,
did knowingly possess a firearm_specifically, an irnprovised explosive
bomb_which was a destructive device as defined under Title 26, United
States Code, Section 5845(a)(8) and (f), and which was not registered to him
in the National Firearms Registration and Transfer Record as required by Title
26, United States Code, Section 5841.
In violation of` Title 26, United States Code, Sections 5841, 586l(d) and
5871.
_CME
On or about February 14, 2018, in the Middle District of Florida, the
defendant,
RICHARD MORMAN,
did knowingly possess firearms-specifically, irnprovised explosive bombs_
which were destructive devices as defined under Title 26, United States Code,
Section 5 845(a)(8) and (f), and which were not registered to him in the

National Firearms Registration and Transfer Record as required by Title 26,

Case 8:18-Cr-OO491-WF.]-AAS Document 1 Filed 10/18/18 Page 3 of 6 Page|D 3

United States Code, Section 5841.

In violation of Title 26, United States Code, Sections 5841, 5861(d) and
5871.

FORFEITURE

1. The allegations contained in Counts One through Three of this
Indictment are hereby realleged and incorporated by reference for the purpose
of alleging forfeitures pursuant to 18 U.S.C. § 924(d), 28 U.S.C. § 2461(c), and
26 U.S.C. § 5872, and 49 U.S.C. § 80303.

2. Upon conviction of a violation of 18 U.S.C. § 922(g), the
defendant shall forfeit to the United States, pursuant to 18 U.S.C. § 924(d) and
28 U.S.C. § 2461(€), all firearms and ammunition involved in or used in the
violation.

3. Upon conviction of a violation 26 U.S.C. §§ 5841 and/ or 5861,
the defendant shall forfeit to the United States, pursuant to 26 U.S.C. § 5872
and 28 U.S.C. § 2461(c), any firearms involved in the violation, and, pursuant
to 49 U.S.C. § 80303 and 28 U.S.C. § 2461(c), any aircraft, vehicle, or vessel
used to facilitate the transportation, concealment, receipt, possession,

purchase, sale, exchange, or giving away of such firearm.

Case 8:18-Cr-OO491-WF.]-AAS Document 1 Filed 10/18/18 Page 4 of 6 Page|D 4

4. If any of the property described above, as a result of any act or

omission of the defendant

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third
Pal°fy;

c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be

divided without difficulty,

Case 8:18-Cr-OO491-WF.]-AAS Document 1 Filed 10/18/18 Page 5 of 6 Page|D 5

the United States Shall be entitled to forfeiture of substitute property under the
provisions onl U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(€).

A TRUE BILL,

 

 

Fore`§eré/on

MARIA CHAPA LOPEZ,
United States Attorney

By /7/]¢1]1:£/<(4 ifiu/i“ M@£AVAV

N¢Xi TALIE HIRT ADAMS,
Assistant United States Attorney

By: @fW/QU\/“ MM””Z/
CHRisToPHER F MURI&Y

Assistant United States Attorney
Chief, Violent Crime and Narcotics Section

T:\_Case$\Crimz'nal Cases\M\Morman, Rz'chard_Z()] 8R01365__NHA \f_ Indictment dach

FORM OBD-34
January 20 1 8

Case 8:18-Cr-OO491-WF.]-AAS Document 1 Filed 10/18/18 Page 6 of 6 Page|D 6
No.

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Tampa Division

THE UNITED STATES OF AMERICA
vs.

RICHARD MORMAN

 

INDIC TMENT

Violations: Title 18, United States Code, Section 922(g)(1)
Title 26, United States Code, Section 5841
Title 26, United States Code, Section 5861(d), (f)
Title 26, United States Code, Section 5871

 

A true bill,

 

Welé'erson

Filed in open court this 18th day of 0ctober, 2018.

 

Clerk

 

Bail $

 

 

T'\_Cases\Cn'minal Case.s\M\Momzan, Richard_2018R01365_NHA \f_Indictment Back.docx

GPO 863 525

